United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, HASTINGS POST
OFFICE, Hastings, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0361
Issued: September 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 4, 2019 appellant filed a timely appeal from a July 19, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish left carpal tunnel
syndrome (CTS) causally related to the accepted December 1, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 19, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 6, 2019 appellant, then a 51-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on December 1, 2018 she developed CTS of the left wrist due to
repetitive motion while in the performance of duty. On the reverse side of the claim form, the
employing establishment acknowledged that she was injured in the performance of duty, however,
noted that the claim should have been filed as an occupational disease claim (Form CA-2).
Appellant did not stop work.
In a development letter dated June 11, 2019, OWCP informed appellant of the deficiencies
in her claim. It advised her of the type of factual and medical evidence needed to establish her
claim and provided a questionnaire for her completion. OWCP afforded appellant 30 days to
submit the necessary evidence.
Dr. Michael R. Johnson, a Board-certified orthopedic surgeon, noted in a February 28,
2019 medical report that appellant initially presented with a right hand condition and had
undergone right trigger finger release to treat a cyst over the top of the A1 pulley on the right hand.
He further noted a prior diagnosis of right CTS. On physical examination Dr. Johnson found
numbness and tingling of the left hand. He diagnosed left CTS, as well as right middle trigger
finger, and right volar ganglion cyst at the right middle finger metacarpal (MCP) joint.
A June 5, 2019 electromyography (EMG) scan of the left hand was performed by
Dr. Karen A. Truitt, Board-certified in neurology. Dr. Truitt reported that the EMG scan revealed
a moderate median neuropathy at the left wrist, which was consistent with the clinical diagnosis
of left CTS.
Dr. Johnson noted, in a June 13, 2019 report, that appellant sustained a work-related injury
on December 1, 2018 and was scheduled for surgery on July 9, 2019.3 In a medical report of even
date, he noted that she presented with left upper extremity numbness and tingling, which was
thought to be CTS. Dr. Johnson indicated that appellant’s symptoms began on December 1, 2018,
either from exposure to a cold work environment and/or the repetitive use of her left hand at work.
He related that her symptoms were worse with activities throughout the day. Dr. Johnson’s
physical examination revealed some decreased sensation to light touch in the median nerve
distribution in the left hand. He diagnosed left CTS and opined that appellant’s repetitive use of
her left hand at work had “likely” caused or contributed to her condition.
In an attending physician’s report (Form CA-20) dated June 13, 2019, Dr. Johnson
indicated that appellant had no history of preexisting injury or disease with her left hand and
reiterated that she sustained a work-related injury on December 1, 2018. He repeated his diagnosis
of left CTS. Dr. Johnson checked a box marked “Yes” indicating that appellant’s condition was
caused or aggravated by the claimed December 1, 2018 employment incident and recommended
carpal tunnel release surgery. In a duty status report (Form CA-17) of even date, he diagnosed
CTS and advised that she could return to full-time work without restrictions.

3
OWCP received a June 26, 2019 general medical and surgical authorization request for neuroplasty of left wrist
to treat appellant’s diagnosed left CTS.

2

By decision dated July 19, 2019, OWCP denied appellant’s claim. It accepted that the
December 1, 2018 employment incident occurred, as alleged; however, it found that she had not
established that her diagnosed condition was causally related to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10

4

Supra note 2.

5

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish left CTS
causally related to the accepted December 1, 2018 employment incident.
In a February 28, 2019 medical report, Dr. Johnson diagnosed right middle trigger finger,
right volar ganglion cyst at the right middle finger MCP joint, and left CTS, but offered no history
of injury or opinion regarding causal relationship between appellant’s left CTS and the accepted
December 1, 2018 employment incident. The Board has held that medical evidence which does
not offer an opinion on causal relationship is of no probative value to the issue of causal
relationship.11 Therefore, this report is insufficient to establish appellant’s claim.
In medical reports and a duty status report dated June 13, 2019, Dr. Johnson consistently
noted examination findings, including numbness and tingling of the left hand, and diagnosed left
CTS. He opined that appellant’s repetitive use of her left hand at work on December 1, 2018 had
“likely” caused or contributed to left CTS. However, Dr. Johnson’s opinion is speculative in
nature. The Board has held that medical opinions that are speculative and equivocal are of
diminished probative value.12 Moreover, Dr. Johnson did not provide a pathophysiological
explanation as to how the repetitive motion and use of appellant’s left hand while at work either
caused or contributed to her diagnosed left CTS.13 Lacking a rationalized explanation, these
reports are insufficient to meet her burden of proof.
In a June 13, 2019 Form CA-20, Dr. Johnson diagnosed left carpal tunnel and checked a
box marked “Yes” that appellant’s condition was caused or aggravated by an employment activity.
The Board has held, however, that medical evidence on causal relationship that consists only of a
physician checking “Yes” to a medical form question on whether the claimant’s condition was
related to the history given is of little probative value.14 Although the report contains a medical
diagnosis, without any explanation or rationale for the conclusion reached, such report is also
insufficient to establish causal relationship.15
Appellant also submitted the results of a June 5, 2019 EMG scan. The Board has held,
however, that diagnostic studies, standing alone, lack probative value on the issue of causal
relationship as they do not address whether the employment incident caused any of the diagnosed
conditions.16 This report is, therefore, insufficient to establish the claim.

11

L.T., Docket No. 18-1603 (issued February 21, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018).

12

H.A., Docket No. 18-1455 (issued August 23, 2019).

13

L.T., Docket No. 19-1100 (issued November 13, 2019); M.V., Docket No. 18-0884 (issued December 28, 2018).

14

S.F., Docket No. 16-1276 (issued October 10, 2017); N.L., Docket No. 17-0454 (issued April 6, 2017); Lillian M.
Jones, 34 ECAB 379, 381 (1982).
15

N.V., Docket No. 17-0107 (issued July 3, 2017); Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box
marked yes in a form report, without additional explanation or rationale, is insufficient to establish causal relationship).
16

K.S., Docket No. 19-1623 (March 19, 2020); M.J., Docket No. 19-1287 (issued January 13, 2020).

4

As none of the medical evidence appellant submitted constitutes rationalized medical
evidence sufficient to establish causal relationship between the accepted December 1, 2018
employment incident and her diagnosed left CTS, the Board finds that she has not met her burden
of proof.17
On appeal appellant asserts that she submitted additional medical evidence. However, as
previously noted, evidence not before OWCP at the time of its final decision will not be considered
by the Board for the first time on appeal.18
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish left CTS
causally related to the accepted December 1, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 19, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 11, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

R.G., Docket No. 18-0792 (issued March 11, 2020).

18

Supra note 2.

5

